Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 30, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  162087 & (18)(19)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  SHENANDOAH RIDGE CONDOMINIUM                                                                          Richard H. Bernstein
  ASSOCIATION,                                                                                          Elizabeth T. Clement
           Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices

  and
  DONALD E. SKRELUNAS TRUST, SHARON A.
  SKRELUNAS TRUST, and THOMAS GLISPIE,
            Plaintiffs/Counterdefendants/
            Cross-Plaintiffs-Appellees,
  v                                                                  SC: 162087
                                                                     COA: 354592
                                                                     Livingston CC: 19-030471-CH
  JOSEPH BODARY, BRENDA BODARY,
  ROBERT FLYNN, HEATHER FLYNN, STUART
  McROBBIE, and ANGELA McROBBIE,
            Defendants/Counterplaintiffs/
            Cross-Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 22, 2020 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 30, 2020
         a1027
                                                                                Clerk